Appeal from a judgment of the Monroe County Court (Charles T. Maloy, J.), rendered March 26, 2002. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [3]). We reject the contention of defendant that County Court erred in denying his motion to withdraw the plea without a hearing. “Only in the rare instance will a defendant be entitled to an evidentiary hearing; often a limited interrogation by the court will suffice. The defendant should be afforded a reasonable opportunity to present his contentions and the court should be enabled to make an informed determination” (People v Tinsley, 35 NY2d 926, 927 [1974]; see People v *1177Grimes, 2 AD3d 1476 [2003], lv denied 1 NY3d 628 [2004]). Here, defendant submitted a motion and a supplemental motion, together with affidavits of his former counsel and present counsel, his own affidavit, and an affidavit of his girlfriend. In addition, his counsel made arguments on defendant’s behalf before the court. Defendant was thus afforded a reasonable opportunity to advance his contentions in support of the motion, and the court did not err in not holding a hearing (see People v Barksdale, 286 AD2d 977, 977-978 [2001], lv denied 97 NY2d 654 [2001]; People v Witcher, 222 AD2d 1016 [1995], lv denied 87 NY2d 1027 [1996]).
Moreover, the court did not abuse its discretion in denying the motion (see People v Alexander, 97 NY2d 482, 485 [2002]; People v Rankin, 303 AD2d 990 [2003], lv denied 100 NY2d 565 [2003]). “Defendant’s belated claims of . . . innocence are unsupported by the record, which shows that defendant knowingly and voluntarily made a complete and detailed statement concerning his commission of the crime” (Witcher, 222 AD2d at 1016). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Hayes, JJ.